Citation Nr: 1220904	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  04-37 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1983 to July 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
 
The Board remanded the case for further action by the originating agency in July 2006, May 2007, and October 2009.  

In a May 2011 decision, the Board determined that new and material evidence had been received and reopened the claim for service connection for a psychiatric disorder.  The issue of entitlement to service connection for a psychiatric disorder was remanded to the RO for additional development.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A schizoaffective disorder was not identified on the examination when the Veteran was accepted for his period of active service. 

2.  The evidence does not clearly and unmistakably show that his current schizoaffective disorder pre-existed active service and was not aggravated in active service.  

3.  The current schizoaffective disorder was incurred in active service.  



CONCLUSION OF LAW

The criteria for service connection for schizoaffective disorder are met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As the Board is granting the claim for service connection for schizoaffective disorder, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").


II.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.   

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a psychoses became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

The presumption of soundness is a presumption that the veteran was in sound condition upon entrance into service, except as to defects, infirmities, or disorders noted at that time.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  

The presumption of soundness only attaches where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that demonstrates that the injury or disease preexisted service and was not aggravated by such service.  

The government may show a lack of aggravation by establishing by clear and unmistakable evidence that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  If this burden is met, then the veteran is not entitled to service-connected benefits.  

However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

Post-service medical evidence/opinion can rebut the presumption of soundness.  See Harris v. West, 203 F. 3d. 1347 (Fed. Cir. 2000).   

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that his psychiatric disorder, diagnosed as schizoaffective disorder, was incurred or aggravated by his active duty service.  

There is no evidence of a psychiatric disorder upon entrance examination.  The December 1982 enlistment examination report indicates that psychiatric examination was normal.  The Veteran denied having trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  The Veteran entered service on June 8, 1983.  

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that demonstrates that the injury or disease preexisted service and was not aggravated by such service.  The government may show a lack of aggravation by establishing by clear and unmistakable evidence that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In the present case, the evidence is not clear and unmistakable that the schizoaffective disorder existed prior to service and was not aggravated by such service.

The Veteran entered service on June 8, 1983.  Service hospital records indicate that the Veteran was admitted to a hospital for a mental health evaluation on his third day of training.  The records indicate that on the third day of training, the Veteran began crying and stated that he wanted out of the Air Force because he could "not stand the pressure."  According to the training instructor, the Veteran became more distant, did not respond to commands, and appeared confused.  The Veteran was referred to the satellite mental health office.  The satellite unit found the Veteran to be not cognizant of his surroundings and was not responsive to verbal commands.  Psychological testing was attempted with poor results.  The Veteran was referred for further evaluation.  

The mental hygiene clinic found the Veteran to be tearful and intermittently mute.  The Veteran spoke with limits placed on him but had a blank stare, restricted affect, anxious mood, and latency of speech.  Interferences with thought process were noted.  As a result of the evaluation, the Veteran was transferred to the emergency room and was admitted to the hospital.  

The Veteran's mother was contacted by telephone because the Veteran was mute.  The Veteran's mother reported that the Veteran had no disciplinary problems and he had been very excited about joining the Air Force.  She described him as being quiet and shy, and he stayed to himself a lot.  He never dated and had one close friend.  Developmental history was negative as was his medical history.  Psychiatric history was negative.  

Upon admission to the hospital, the Veteran was mute and appeared catatonic.  He intermittently open his eyes and would not permit close examination.  The Veteran was initially offer 10 mg of haldol but refused it. He was then given 15 milligrams of haldol due to concern for potential violence.  From June 13 to June 16, the Veteran essentially remained in a mute and catatonic state intermittently opening his eyes and responding to questions in one or two word responses.  On June 16, the Veteran's mother arrived and the Veteran began communicating with her intermittently.  Over the next three days, the Veteran became more responsive and ambulatory.  On June 18, the Veteran's mother left and the Veteran appeared to continue clearing.  A brief interview was obtained.  It was noted that the Veteran was experiencing auditory hallucinations.  The Veteran was placed on Navane until June 30.  During this time, the Veteran responded well.  He began experiencing auditory hallucinations on July 3 and was restarted on Navene.  He was discharged to his home on July 8, 1983.  He was discharged from the military on that same date. 

The final Axis I diagnosis was schizophreniform disorder, acute, severe, resolved (with medication), manifested by a mute, catatonic state, and auditory hallucinations.  It was noted that this disorder existed prior to service and was not incurred in the line of duty.  The Veteran was found to have marked impairment for duty performance and considerable impairment for social and industrial adaptation.  The Axis I diagnosis was schizoid personality disorder.  It was recommended that the Veteran be separated from service.  It was further noted that the Veteran's disorder had resolved with medication and the Veteran should continue with medication for the next six months.  The Veteran's mental status was within normal limits and he was released to his own care.  

The evidence of record shows that after service separation in July 1983, the Veteran was intermittently hospitalized for mental health treatment.  A July 1984 hospital record indicates that the Veteran was hospitalized for five days after being admitted to the emergency room with confusion, delusions, and hallucinations.  It was noted that he had been off his medications for a short time.  The Veteran started back on the medications but the hallucinations did not stop.  

The evidence of record shows that on July 30, 1984, the Veteran was admitted to the S.R. Mental Health Center.  The records indicate that the Veteran was referred for evaluation for medication; he had been off Navane for one year and his parents reported active psychosis.  The records indicate that the Veteran had been talking Navane for six months following separation from the Air Force.  In January, the Veteran had enrolled in college where he had been studying diesel mechanics.  Approximately two weeks ago, he became increasingly upset and began talking incessantly about a computer at the college that had lost his grades.  His family became concerned and they sought help at VA hospital and then at the S.R. hospital.  Before the evaluation could be completed, the Veteran was hospitalized.  The diagnosis was schizophrenia, paranoid, unspecified. 

S.R. mental health hospital records and treatment records show that the Veteran was treated for schizoaffective disorder since 1984.  See the statements from Dr. R.B. dated in March 2008 and July 2009, the treatment records dated from 1984 to 2008; and the hospital records from S.R. Hospital dated in July 1984, June 1985, and January 1986.  The records from S.R. hospital show that the Veteran has been taking Navane, Haldol, Artane, and Cogentin for the schizoaffective disorder since 1984.   

The Veteran was afforded a VA psychiatric examination in April 2010 to obtain medical evidence as to whether he has a psychiatric disorder that pre-existed service and was aggravated during his period of service.  The VA examiner, a psychologist, reviewed the Veteran's claims folder and medical records, and examined the Veteran.  The VA examiner reviewed the Veteran's medical history including the records of the psychiatric hospitalization in service.  

The VA examiner indicated that in reviewing the Veteran's records, it was clear that the Veteran had a psychotic episode which was ultimately diagnosed as schizoaffective disorder in his third day of basic training.  The VA examiner indicated that it was more likely than not that this episode may have started prior to his going into service and it appeared that the schizoaffective disorder followed the natural course of the illness.  The VA examiner stated that there was no evidence that the military service aggravated the schizoaffective disorder or caused it to occur.  

The VA examiner noted that the Veteran had another psychotic break within one year after his discharge from the Air Force and throughout the years, he has had other psychotic breaks which have required hospitalizations, including three involuntary commitments to a state hospital.  The VA examiner noted that over the years, the Veteran had been very medication complaint and he has stayed out of the hospital and he has had minimal symptoms of his illness because of being complaint with his medications.  The VA examiner stated that there was no evidence of schizoid personality disorder that was previously documented.  

The VA examiner stated that though the Veteran was hospitalized on his third day of basic training, it was more likely than not that this episode was occurring even prior to him arriving at basic but there was no way to verify that.  The VA examiner stated that more likely than not, the Veteran was experiencing early signs of the illness [prior to service] that were not recognized.  The VA examiner stated that there were some prodromal symptoms prior to coming in the Air Force such as being very shy and he remembered being frightened to talk in front of people.  The VA examiner stated that this may suggest that he was experiencing the beginning of his illness even prior to the Air Force.  The VA examiner stated that the Veteran had very little memory of actually going to the military service and this would support the possibility that he was already experiencing the illness.   

The VA examiner stated that there was no evidence that the military would cause schizoaffective disorder within three days, nor would it have aggravated it in three days.  The VA examiner indicated that more likely than not his disease appears to be following the natural course of the illness.    

In a March 2012 addendum to the April 2010 VA medical opinion, the VA examiner reiterated the opinion that it was more likely than not that the Veteran's psychosis was present on arrival to basic training based on his description of the events and this examiner's professional training and experience.  The VA examiner noted that individuals with schizoaffective disorder will continue to require treatment and typically continue to have evidence of psychosis.  The VA examiner opined that it was less likely than not that the schizoaffective disorder was aggravated by service and the schizoaffective disorder appears to have followed the natural course of the disease.  
  
The Board finds there is no clear and unmistakable evidence that the schizoaffective disorder pre-existed service.  The Board finds that there is evidence that the schizoaffective disorder may have pre-existed service but this evidence does not rise to the standard of clear and unmistakable.  

By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  Clear and unmistakable evidence is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261, 263 (Nebeker, C.J., concurring in part and dissenting in part).

As discussed above, enlistment examination, dated in December 1982 indicates that psychiatric examination was normal.  The service treatment records show that the Veteran was hospitalized after three days of basic training.  Service hospital records indicate that the final diagnosis was schizophreniform disorder, acute, severe, resolved with medication.  The treating doctors concluded that the disorder existed prior to service.  

The April 2010 VA examination report indicates that the VA examiner found that it was more likely than not that the schizoaffective disorder existed prior to service but the VA examiner also stated that there was no way to verify this.  The examiner further stated that the evidence "suggested" that the schizoaffective disorder existed prior to service.  The Board finds that the standard of "more likely than not" does not rise to the level of clear and unmistakable evidence.  This evidence, specifically the service hospital records and the April 2010 VA medical opinion, does not establish that it is "undebatable" that the schizoaffective disorder pre-existed service.  The VA examiner who conducted the April 2010 VA examination even stated that there was no way to verify that the schizoaffective disorder pre-existed active service but that the evidence "suggested" that the disorder pre-existed service and it "appeared" that the disorder pre-existed service.  

The Board also finds that there is no clear and unmistakable evidence that the schizoaffective disorder was not aggravated in service.  The April 2010 VA examination report indicates that the VA examiner opined that it was more likely than not that the schizoaffective disorder appeared to be following the natural course of the illness.  She also opined that it was less likely than not that the Veteran's schizoaffective disorder was aggravated by service and it appears that the schizoaffective disorder followed the natural progression of the disease.  

The Board finds that the standard of "more likely than not" does not rise to the level of clear and unmistakable evidence.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  

The evidence discussed above does not establish that it is undebatable that the schizoaffective disorder was not aggravated in service or that any increase in severity was due to the natural progression of the disease.  The VA examiner stated that it appears that the schizoaffective disorder followed the natural progression of the disease.  She does not indicate that it is undebatable or even that it is clear that any increase in severity was in the natural progression of the disease.    

Thus, the Board finds that the evidence is not clear and unmistakable that the schizoaffective disorder pre-existed service and was not aggravated in service.  As such, the presumption of soundness is not rebutted. 

Turning to the elements of a service connection claim, the more probative evidence indicates a current diagnosis of schizoaffective disorder.  The Board notes that the Veteran was afforded a VA examination in April 2010.  The VA examiner reviewed the Veteran's medical history, claims file, and medical records and concluded that the Axis I diagnosis was schizoaffective disorder.  The VA examiner indicated that there was no evidence of a personality disorder.  

The diagnosis of schizoaffective disorder is supported by the evidence of record, including the Veteran's treatment records from S.R. Hospital and clinic.  The medical diagnosis is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the probative evidence and the preponderance of the evidence establish that the Veteran has a current diagnosis of schizoaffective disorder. 

The evidence of record establishes that the schizoaffective disorder manifested in service.  See the service hospital records dated in June 1983.  The initial diagnosis was schizophreniform disorder.  The post-service treatment records document a continuity of psychiatric symptomatology since service.  The treatment records and hospital records from S.R. hospital show that the Veteran has been treated for schizoaffective disorder since service and currently has this disorder.  There is no evidence of a diagnosis of schizoaffective disorder prior to service, although the evidence suggests that the Veteran may have had symptoms prior to service.  There is no evidence that the Veteran took medication for schizoaffective disorder prior to the hospitalization in service.   

The April 2010 VA medical opinion establishes that the Veteran was hospitalized in service for the schizoaffective disorder and continued to have this disorder since that time.  Given this evidence and resolving reasonable doubt in favor of the Veteran, service connection for schizoaffective disorder is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  


ORDER

Service connection for schizoaffective disorder is granted.   




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


